Case 1:19-cr-00099-DKW-KJM Document 46 Filed 07/17/20 Page 1 of 4                PageID #: 407




  KENJI M. PRICE #10523
  Acting United States Attorney
  District of Hawaii
                                                         FILED IN THE
  MICHAEL NAMMAR                                UNITED STATES DISTRICT COURT
                                                     DISTRICT OF HAWAII
  Assistant U.S. Attorney                         Jul 17, 2020, 10:15 am
                                                Michelle Rynne, Clerk of Court
  Room 6100 PJKK, Federal Building
  300 Ala Moana Blvd., Box 50183
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Facsimile: (808) 541-2958
  Email: Michael.Nammar@usdoj.gov

  Attorneys for Plaintiff
  UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,             )   CR. NO. 19-00099-05 DKW
                                        )
                       Plaintiff,       )   APPLICATION AND ORDER FOR
                                        )   WRIT OF HABEAS CORPUS AD
      vs.                               )   PROSEQUENDUM
                                        )
  DAE HAN MOON,         (05)            )
                                        )
                       Defendant.       )
                                        )

                     APPLICATION AND ORDER FOR
              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

        COMES NOW the UNITED STATES OF AMERICA, by the United States

  Attorney, and represents and shows:
Case 1:19-cr-00099-DKW-KJM Document 46 Filed 07/17/20 Page 2 of 4           PageID #: 408




        That there is now detained in the Saguaro Correctional Center, 1250 E Arica

  Road, Eloy, Arizona 85131, in the custody of the Warden thereof, the defendant

  DAE HAN MOON in the above-entitled case, which case will be called for a

  Telephonic Initial Appearance and Arraignment and Plea on the 3rd day of August

  2020, at the hour of 9:30 a.m., and that it is necessary to have said defendant

  present at FDC Honolulu, 351 Elliot St. Honolulu, HI; in order to secure the

  presence of defendant, it is necessary that a Writ of Habeas Corpus Ad

  Prosequendum be issued commanding said Warden to produce said defendant to

  the United States Marshal in order to procure his presence in said detention center

  on said date, and at such other dates as may be necessary until termination of the

  federal criminal charges now pending against the defendant.

        WHEREFORE, your petitioner prays for an order directing the issuance of a

  Writ of Habeas Corpus Ad Prosequendum out of and under the seal of this Court,

  directed to said Warden commanding him to have and produce the above-named

  defendant to the United States Marshal, in order to procure defendant's presence

  before the Honorable Rom A. Trader in said detention center, on said date and

  time, and from day to day thereafter as may be necessary; the United States

  Marshal shall retain custody of defendant and at the termination of the federal




                                            2
Case 1:19-cr-00099-DKW-KJM Document 46 Filed 07/17/20 Page 3 of 4       PageID #: 409




  criminal charges now pending against defendant return him to the Saguaro

  Correctional Center, 1250 E Arica Road, Eloy, Arizona 85131.

        DATED:            July 17, 2020       , at Honolulu, Hawaii.

                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii



                                       By /s/ Michael Nammar
                                         MICHAEL NAMMAR
                                         Assistant U.S. Attorney

                                       Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA




                                          3
Case 1:19-cr-00099-DKW-KJM Document 46 Filed 07/17/20 Page 4 of 4           PageID #: 410




                                     ORDER

        Upon reading and filing the foregoing Application in that behalf;

        IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad

  Prosequendum be issued as prayed for herein;

                                      July 17, 2020
        DATED: Honolulu, Hawaii, __________________________.




  U.S.A. v. DAE HAN MOON
  Cr. No. 19-0009-05 DKW
  “Application and Order for Writ of Habeas Corpus Ad Prosequendum”




                                          4
